Exhibit 10.1
 
[verecloud1.jpg]
 


August 12 , 2010


Mr. Phillip W. Tonge
5713 Whitecliff Circle
Plano, Texas 75093


Phil:


On behalf of the Verecloud Team, we are honored to formally extend an offer to
you for a position on the Verecloud Board of Directors.


As a Board Member of this newly formed public entity, we ask you to attend Board
Meetings by phone on a monthly basis as well as in-person on a bi-yearly
basis.   Written consents may also be required as needed and we will ask your
cooperation in signing and returning those at your earliest possible
convenience.


The terms of your service as a Board Member will be as follows —


1)  
A term of service, commencing on August 12, 2010 and expiring on the date of the
annual Verecloud shareholder meeting that will occur in the fall of 2010.

2)  
$2500 quarterly retainer, paid on or about the 10th day of each quarter through
the term of this agreement.

3)  
200,000 shares of Verecloud common stock in the form of a Warrant, pursuant to
the terms and conditions of the attached Warrant, to be entered into by and
between you and the Company on or about the commencement date of your term of
service.  The Warrant shall vest with respect to the underlying shares in equal
installments of 40,000 shares on the last day of the next five consecutive
calendar quarters commencing with September 30, 2010 such that the Warrant may
become fully vested on September 30, 2011 subject to your continued service as a
Board Member through such date.

4)  
For each subsequent one-year term of service approved on or after the annual
shareholders meeting in the fall of 2011, you will receive a Warrant or similar
mechanism (e.g.:  Non-Qualified Stock Option) to purchase 100,000 shares of
Verecloud common stock pursuant to the terms and conditions of the award and
other equity-based governing documents.

5)  
Full expense reimbursement for in-person Board meeting attendance plus any
pre-approved out-of-pocket expenses for any Verecloud business expenses
incurred;

6)  
Liability coverage under the Verecloud Director & Officer insurance policy.



Attached for your review is a copy of the Verecloud By-laws, which includes a
section on the general duties and overall structure of the Verecloud Board of
Directors as well as Verecloud’s Insider Trading Policy. If all is acceptable to
you, please sign this offer letter that will signify your acceptance of this
offer and the duties and terms of service for Board Members stated in the
By-laws.  You can return the signed letter to me by faxing a copy to
1-303-265-9534 or emailing to: mike.cookson@verecloud.com.
 
Welcome to the Verecloud Board of Directors!




/s/ Mark Faris

Mark Faris
Board Chairman
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
[verecloud1.jpg]
 
 
 
 
 

 
Acceptance:  /s/ Phil Tonge                     August 12, 2010        
                         Phil Tonge                                    Date


Cc: John McCawley, Verecloud Chief Executive Officer
       William Wood, Verecloud President
       Mike Cookson, Verecloud Chief Operating Officer / Board Secretary

